SECOND DIVISION
                               ANDREWS, P. J.,
                            MCFADDEN and RAY, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                   October 29, 2014




In the Court of Appeals of Georgia
 A14A1159. ENSLEY v. THE STATE.

      MCFADDEN, Judge.

      Richard Michael Ensley appeals from his convictions on multiple counts of

sexual exploitation of children (OCGA § 16-12-100 (b)) in connection with child

pornography found on his home computer. He argues that the trial court erred in

denying his motion to suppress information about his name and address obtained

from his internet service provider, Comcast Cable Communications Holdings, Inc.

Because Ensley lacked standing to challenge the acquisition of this subscriber

information from Comcast, we affirm.

      “On reviewing a trial court’s ruling on a motion to suppress, evidence is

construed most favorably to uphold the findings and judgment and the trial court’s

findings on disputed facts and credibility must be accepted unless clearly erroneous.”
Wright v. State, 294 Ga. 798, 801 (2) (756 SE2d 513) (2014) (citation and

punctuation omitted). So viewed, the evidence shows that a detective in the Cherokee

County Sheriff’s Department obtained from the magistrate court of that county a

search warrant directing Comcast to provide subscriber information for a particular

IP address. The detective sent a facsimile of the warrant to Comcast’s legal

department in New Jersey, and several days later Comcast provided information that

linked the IP address to Ensley. The detective then obtained a warrant to search

Ensley’s residence. In the ensuing search of the residence, law enforcement officers

seized computers, storage devices, and other electronic devices containing child

pornography.

      Ensley moved to suppress all evidence obtained as a result of the search

warrant sent to Comcast, arguing that the magistrate court lacked jurisdiction to issue

that warrant because Comcast’s records were located in New Jersey. The trial court

denied the motion. Revisiting the issue immediately before trial, the trial court again

denied the motion, ruling that Ensley lacked standing to make his challenge.

      We find no error. “In order to claim the protections of the Fourth Amendment

against unreasonable search and seizure, a defendant must demonstrate that he

personally has an expectation of privacy in the place searched, and that his

                                          2
expectation is reasonable.” Smith v. State, 284 Ga. 17, 21 (3) (663 SE2d 142) (2008)

(citations and punctuation omitted).

      Our decision in Hatcher v. State, 314 Ga. App. 836, 837-839 (1) (726 SE2d

117) (2012) (physical precedent), is instructive on the issue of whether Ensley had

a reasonable expectation of privacy in the internet subscriber account information

produced by Comcast. In Hatcher, a household resident (who used Internet service

in the residence but was not himself the internet service subscriber) sought to

suppress subscriber information obtained from Comcast’s New Jersey legal

department following the issuance of a search warrant issued by a Georgia court. We

held that the resident had not shown he had a reasonable expectation of privacy in

information about an account for which he was not the subscriber. Id. at 839 (1). But

we also expressed “doubt that an internet service subscriber can have a reasonable

expectation of privacy in the subscriber information that he voluntarily conveys to an

Internet service provider in order to obtain [i]nternet service.” Id. We noted that the

United States Supreme Court and Georgia appellate courts have held that a person has

no reasonable expectation of privacy in information voluntarily conveyed to another.

Id. at 838 & n. 6 (1) (citing Smith v. Maryland, 442 U. S. 735, 743-744 (II) (B) (99

SCt 2577, 61 LE2d 220) (1979); United States v. Miller, 425 U. S. 435, 442 (II) (96

                                          3
SCt 1619, 48 LE2d 71) (1976); Kesler v. State, 249 Ga. 462, 469 (5) (291 SE2d 497)

(1982); Culpepper v. State, 156 Ga. App. 331 (1) (274 SE2d 616) (1980)). And we

acknowledged cases from other jurisdictions that applied this principle to conclude

that internet service customers had no reasonable expectation of privacy in subscriber

information voluntarily given to their Internet service providers. Hatcher, 314 Ga.

App. at 838 (1) (citing United States v. Beckett, 369 Fed. Appx. 52, 56 (II) (A) (1)

(11th Cir. 2010); United States v. Christie, 624 F3d 558, 573-574 (II) (C) (3d Cir.

2010); United States v. Bynum, 604 F3d 161, 164 (II) (A) (4th Cir. 2010); United

States v. Perrine, 518 F3d 1196, 1204 (I) (10th Cir. 2008); Guest v. Leis, 255 F3d

325, 336 (II) (C) (3) (6th Cir. 2001)).

      Although our decision in Hatcher is not binding precedent, see Court of

Appeals Rule 33 (a), we find its analysis and cited authorities persuasive in this case.

Ensley voluntarily conveyed to Comcast the subscriber information that Comcast

supplied to law enforcement (his identity and address). For the reasons set forth in

Hatcher, he cannot show that he had a reasonable expectation of privacy in that

information, and consequently he lacks standing to pursue his Fourth Amendment

challenge to the search of Comcast for that information.

      Judgment affirmed. Andrews, P. J., and Ray, J., concur.

                                           4